Exhibit 10.3

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of May 7, 2008, is entered
into between CEF INDUSTRIES, INC. a Delaware corporation (the “New Subsidiary”),
and CREDIT SUISSE, as Agent, under that certain Credit Agreement, dated as of
June 23, 2006 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TransDigm Inc., a Delaware
corporation (the “Borrower”), TransDigm Group Incorporated, a Delaware
corporation, the Subsidiaries of the Borrower from time to time party thereto,
the Lenders from time to time party thereto and the Agent, as amended by
(i) that certain Amendment No. 1, Consent and Agreement dated as of January 25,
2007 and (ii) that certain Assumption Agreement dated as of February 7, 2007.
All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement (to the extent
made or deemed made on or after the effective date hereof), (b) all of the
covenants set forth in Articles V and VI of the Credit Agreement and (c) all of
the guaranty obligations set forth in the Guarantee and Collateral Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in the Guarantee and
Collateral Agreement, hereby absolutely and unconditionally guarantees, jointly
and severally with the other Loan Guarantors, to the Agent and the Lenders, the
prompt payment of the Secured Obligations in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with the Guarantee and Collateral Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Agent in accordance with the
Credit Agreement, except for items listed on Schedule I hereto which will be
executed and delivered as soon as practical.

3. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.



--------------------------------------------------------------------------------

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by their respective authorized officer, and the Agent, for the benefit
of the Lenders, has caused the same to be accepted by its authorized officer, as
of the day and year first above written.

 

CEF INDUSTRIES, INC. by  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Secretary



--------------------------------------------------------------------------------

Acknowledged and accepted: CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Agent by  

/s/ Robert Hetu

Name:   Robert Hetu Title:   Managing Director by  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Associate



--------------------------------------------------------------------------------

SCHEDULE I

ITEMS TO BE EXECUTED AND DELIVERED

 

1. The stock certificates representing the Equity Interests described
immediately below accompanied by stock powers duly executed in blank:

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interests    Percentage
of Equity
Interests  

CEF Industries, Inc.

   C480    TransDigm Inc.    41,116 shares of
common stock    100 %

Calco International, Inc.

   2    CEF Industries, Inc.    250 shares of
common stock    100 %

Calco Manufacturing Co.

   2    CEF Industries, Inc.    1,000 shares of
common stock    100 %

 

2. The following documents, which pertain to the property listed on Schedule I
to Supplement No. 5 to the Guarantee and Collateral Agreement:

 

  a. a Mortgage on such property;

 

  b. ALTA or other mortgagee’s title policy;

 

  c. an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Agent;

 

  d. survey reasonably satisfactory to the Agent

 

  e. such other information, documentation and certifications as may be
reasonably be required by the Agent